Exhibit 99.2 MESOBLAST REPORTS FINANCIAL RESULTS AND OPERATIONAL HIGHLIGHTS FOR THE THREE MONTHS AND FOR THE YEAR ENDED 30 JUNE 2016 Melbourne, Australia; and New York, USA; August 25, 2016:Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today reported its consolidated financial results and operational highlights for the three months ended 30 June 2016 (fourth quarter of 2016) and year ended 30 June 2016 (FY16). Mesoblast ended FY16 with cash reserves of US$80.9 million. The Company reduced its annual operating and investing cash outflows by 15% (US$16.4 million) to US$89.7 million for FY16 in comparison with the prior financial year. Additionally, Mesoblast outlined cost-cutting measures to further reduce cash burn by up to US$25 million in the year ended 30 June 2017 (FY17) in order to absorb the incremental costs of the heart failure program. Mesoblast Chief Executive Silviu Itescu said: “During the past financial year, we have made a concerted effort to significantly reduce our cash burn and to apply our resources prudently to advance our Tier 1 product candidates towards major upcoming value inflexion points. Consistent signals of efficacy using our cells in the hardest to treat patient segments across multiple disease states continue to validate the disruptive potential of our platform technology.” Key Progress in Operations · Phase 3 trials in chronic heart failure (CHF) and chronic low back pain due to degenerative disc disease (CLBP) recruiting toward major milestones · Phase 3 trial in steroid-refractory acute Graft Versus Host Disease (aGVHD) recruiting towards completion · Positive Phase 2 trial in biologic refractory rheumatoid arthritis (RA) patients opens new blockbuster opportunity · Phase 2 trial results across multiple Tier 1 product candidates were highlighted in peer-reviewed publications and presentations · Manufacturing achievements in formulation and yield underpin future commercial rollouts · Continued expansion of our IP portfolio to 728 patents or patent applications across 72 families provides broad commercial protection for our cell based product candidates FY17 Outlook · Material steps taken to conserve cash and rebalance organization to focus on delivery of Tier 1 outcomes · Upcoming significant Phase 3 milestones for Tier 1 product candidates · With control of our valuable heart failure product candidate, the Company can refine the clinical pathway to global commercialization · Enhanced opportunities for partnering based on cumulative Phase 2/3 clinical results · Expanding US investor base provides additional liquidity Financial Highlights Mesoblast ended FY16 with cash reserves of US$80.9 million. The Company reduced its annual operating and investing cash outflows by 15% (US$16.4 million) to US$89.7 million for the FY16 in comparison with FY15, primarily by decreasing Tier 2 expenditure, lower payments to 3rd parties and reduced employee costs. For FY17 the Company expects to save a further US$20-25 million in operating cash outflows compared with FY16 in order to absorb the incremental costs of the MPC-150-IM program in FY17.Anticipated total trial costs for MPC-150-IM are approximately $13m to the scheduled Interim Analysis in Q1 2017. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
